Exhibit 10(hh)

RESTRICTED STOCK UNITS AWARD AGREEMENT

THIS AGREEMENT (the “Agreement”) is made effective as of January 6, 2008 (the
“Grant Date”), between Energy Future Holdings Corp., a Texas corporation
(hereinafter referred to as the “Company”), and John Young, an employee of the
Company, hereinafter referred to as the “Grantee.” Capitalized terms not
otherwise defined herein shall have the same meanings as in the Plan or the
Management Stockholder’s Agreement (each as defined below).

WHEREAS, pursuant to the Employment Agreement entered into between Grantee and
the Company of even date herewith (“Employment Agreement”), the Company desires
to grant the Grantee shares of Common Stock, pursuant to the terms and
conditions of this Agreement (the “Restricted Stock Units Award”), the 2007
Stock Incentive Plan for Key Employees of Energy Future Holdings Corp. and its
Affiliates (the “Plan”) (the terms of which are hereby incorporated by reference
and made a part of this Agreement), and a Management Stockholder’s Agreement
entered into by and between the Company and the Grantee as of the date hereof
(the “Management Stockholder’s Agreement”).

WHEREAS, the Committee has determined that it would be to the advantage and best
interest of the Company and its shareholders to grant the Restricted Stock Unit
Award provided for herein to the Grantee as an incentive for increased efforts
during his or her employment with the Company or an Affiliate of the Company,
and has advised the Company thereof and instructed the undersigned officer to
grant said Restricted Stock Unit Award.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

1. Grant of the Restricted Stock Units. Subject to the terms and conditions of
the Plan, the Management Stockholder’s Agreement, and the additional terms and
conditions set forth in this Agreement, the Company hereby grants to the Grantee
600,000 Restricted Stock Units. A “Restricted Stock Unit” represents the right
to receive one share of Common Stock. The Restricted Stock Units shall vest and
become nonforfeitable in accordance with Section 2 hereof.

2. Vesting. All Restricted Stock Units shall be vested and nonforfeitable as to
100% of such shares upon the Grant Date; provided, however, in the event the
Grantee voluntarily terminates his employment with the Company without Good
Reason (and not due to his Disability) prior to the second anniversary of the
Grant Date, the Grantee shall forfeit all of the Restricted Stock Units.

3. Entitlement to Receive Common Stock. Unless otherwise set forth herein or in
the Management Stockholder’s Agreement, the Grantee shall be entitled to receive
one share of Common Stock for each Restricted Stock Unit that the Grantee holds
(and has not forfeited) (such date of delivery, the “Maturity Date”), and
delivery of Common Stock hereunder shall be made on the second anniversary of
the Grant Date.

4. Rights as a Stockholder. The Grantee shall not have any rights of a common
stockholder of the Company unless and until the Grantee becomes entitled to
receive the shares of Common Stock pursuant to Section 3 above; provided, the
Grantee shall be entitled to receipt of all dividends paid on shares of Common
Stock in respect of the Restricted Stock Units, which dividends shall be paid to
the Grantee in cash (or Common Stock or such other property as is paid as a
dividend to other holders of Common Stock) as and when dividends are paid to
other holders of Common Stock. As soon as practicable following the date that
the Grantee becomes entitled to receive the shares of Common Stock pursuant to
Section 3, the Company shall register the Grantee’s ownership of the Common
Stock in the Company’s stock ledger.



--------------------------------------------------------------------------------

5. Legend on Certificates. The ledger entries for the Common Stock, and any
certificates representing the Common Stock, delivered to the Grantee as
contemplated by Section 3 above shall bear the legend set forth in Section 2 of
the Management Stockholder’s Agreement (which legend shall also be revised to
make reference to this Agreement) and shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the Plan
or the rules, regulations, and other requirements of the Securities and Exchange
Commission or any stock exchange upon which such Common Stock is listed, and any
applicable Federal or state laws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.

6. Transferability. The Restricted Stock Units shall not be subject to
alienation, garnishment, execution or levy of any kind, and any attempt to cause
any such awards to be so subjected shall not be recognized. The shares of Common
Stock acquired by the Grantee pursuant to Section 3 of this Agreement may not at
any time be transferred, sold, assigned, pledged, hypothecated or otherwise
disposed of unless such transfer, sale, assignment, pledge, hypothecation or
other disposition complies with the provisions of the Management Stockholder’s
Agreement.

7. Grantee’s Employment by the Company. Nothing contained in this Agreement or
in any other agreement entered into by the Company or any of its Subsidiaries
and the Grantee, other than the applicable provisions of any employment
agreement entered into by and between the Grantee and the Company or any of its
Subsidiaries, as applicable, (i) obligates the Company or any Subsidiary to
employ the Grantee in any capacity whatsoever or (ii) prohibits or restricts the
Company or any Subsidiary from terminating the employment, if any, of the
Grantee at any time or for any reason whatsoever, with or without cause, and the
Grantee hereby acknowledges and agrees that neither the Company nor any other
Person has made any representations or promises whatsoever to the Grantee
concerning the Grantee’s employment or continued employment by the Company or
any affiliate thereof.

8. Change in Capitalization. If the Company shall be reorganized, or
consolidated or merged with another corporation after the Grant Date specified
above but prior to the Maturity Date, the number and kind of shares of Common
Stock which may be issued with respect to the Restricted Stock Units may or may
not be adjusted so as to reflect such change, all as determined by the Committee
in its sole discretion.

9. Withholding. It shall be a condition of the obligation of the Company upon
delivery of Common Stock to the Grantee pursuant to Section 3 above that the
Grantee pay to the Company such amount as may be requested by the Company for
the purpose of satisfying any liability for any federal, state or local income
or other taxes required by law to be withheld with respect to such Common Stock.
The Company shall be authorized to take such action as may be necessary, in the
opinion of the Company’s counsel (including, without limitation, withholding
Common Stock otherwise deliverable to the Grantee hereunder and/or withholding
amounts from any compensation or other amount owing from the Company to the
Grantee), to satisfy the obligations for payment of the minimum amount of any
such taxes. Notwithstanding the foregoing provisions of this Section 9, the
Grantee shall, at his election, be permitted to elect to use Common Stock
otherwise deliverable to the Grantee hereunder, having an equivalent Fair Market
Value to the payment that would otherwise be made by Grantee to the Company
pursuant to the foregoing provisions of this Section 9, to satisfy any such
obligations. For such purpose “Fair Market Value” shall have the meaning of such
term as defined in the Management Stockholder’s Agreement between the Grantee
and the Company. The Grantee is hereby advised to seek his own tax counsel
regarding the taxation of the grant of Restricted Stock Units made hereunder.

 

2



--------------------------------------------------------------------------------

10. Limitation on Obligations. The Company’s obligation with respect to the
Restricted Stock Units granted hereunder is limited solely to the delivery to
the Grantee of shares of Common Stock on the date when such shares are due to be
delivered hereunder, and in no way shall the Company become obligated to pay
cash in respect of such obligation. This Restricted Stock Unit Award shall not
be secured by any specific assets of the Company or any of its Subsidiaries, nor
shall any assets of the Company or any of its Subsidiaries be designated as
attributable or allocated to the satisfaction of the Company’s obligations under
this Agreement. In addition, the Company shall not be liable to the Grantee for
damages relating to any delays in issuing the share certificates to him (or his
designated entities), any loss of the certificates, or any mistakes or errors in
the issuance of the certificates or in the certificates themselves.

11. Securities Laws. Upon the delivery of any Common Stock, the Company may
require the Grantee to make or enter into such written representations,
warranties and agreements as the Committee may reasonably request in order to
comply with applicable securities laws or with this Agreement, consistent with
the terms of the Management Stockholder’s Agreement. The delivery of the Common
Stock hereunder shall be subject to all applicable laws, rules and regulations
and to such approvals of any governmental agencies as may be required.

12. Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its Corporate Secretary,
and any notice to be given to the Grantee shall be addressed to him at the
address given beneath his signature hereto. By a notice given pursuant to this
Section 12, either party may hereafter designate a different address for notices
to be given to him. Any notice that is required to be given to the Grantee
shall, if the Grantee is then deceased, be given to the Grantee’s personal
representative if such representative has previously informed the Company of his
status and address by written notice under this Section 12. Any notice shall
have been deemed duly given when enclosed in a properly sealed envelope or
wrapper addressed as aforesaid and deposited (with postage prepaid) in a post
office or branch post office regularly maintained by the United States Postal
Service.

13. Governing Law. The laws of the State of Texas shall govern the
interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.

14. Restricted Stock Unit Award Subject to Plan and Other Management Equity
Agreements. The Restricted Stock Unit Award shall be subject to all terms and
provisions of the Plan, the Management Stockholder’s Agreement and the Sale
Participation Agreement, to the extent applicable to the Common Stock. In the
event of any conflict between this Agreement and the Plan, the terms of the Plan
shall control; provided, however, for purposes of Section 3.1(c) of the Plan,
all actions taken and all interpretations and determinations made by the
Committee shall be final and binding upon the Grantee, the Company and all other
interested persons unless such action, interpretation or determination by the
Company was not reasonable, not made in good faith or inconsistent with
substantially similar actions taken in similar situations for other Grantees
generally. In the event of any conflict between this Agreement or the Plan on
the one hand and the Management Stockholder’s Agreement and/or the Sale
Participation Agreement on the other hand, the terms of the Management
Stockholder’s Agreement and/or the Sale Participation Agreement shall control.

15. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

ENERGY FUTURE HOLDINGS CORP. By:  

/s/ Riz Chand

 

GRANTEE By:  

/s/ John F. Young